The plaintiff below, defendant in error, is a common school district. This action is maintained by it to recover from the county treasurer of Carter county for the several years the difference between the whole per capita apportionment of the common school fund based upon the scholastic census within the district and that amount paid to it based upon the majority scholastic enumeration. School district No. 71 is the majority school, and it has received the full apportionment of state aid funds calculated on the majority of the scholastic population for which its school is maintained. By this action it claims that portion of the fund which was retained by the county treasurer and which should be expended for the benefit of the separate schools and which portion is based upon the minority scholastic population residing within the district.
The decision in the case of School Dist. No. 7, Creek County, v. Board of Commissioners, Creek County, No. 18373, decided February 7, 1928, 135 Okla. 1, 275 P. 292 (rehearing denied Dec. 4, 1928), is decisive of the issue herein. Therein the court held:
"The plaintiff has neither authority nor control over the separate school in district No. 7. There is no statute that authorizes it to receive or disburse the funds belonging to the separate school. All this authority was by the Legislature placed in other hands. It, therefore, follows, that it is not entitled to recover the funds sued for."
The judgment of the trial court is reversed, with instructions to enter judgment for the defendants.
MASON, V. C. J., and LESTER, HUNT, and HEFNER, JJ., concur.
BRANSON, C. J., and PHELPS, J. dissent.